DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest the combination of elements recited in independent claims 1, 16, & 24.  More specifically, the prior art of record does not specifically suggest causing a user interface to display a search screen comprising rows of search results and columns of attributes of the search results, the columns including a first column and other columns; receiving a request to display a summary report summarizing values of one of the attributes associated with the first column; and in response to receiving the request, causing the user interface to replace a portion of the first column displaying a textual representation of a displayed set of the values with a panel that is confined to the first column and that displays the summary report while retaining the other columns on the search screen, the summary report including: a summary entry that represents one of the values of the attribute; and a graphical representation of changes over time of a measure of how frequently the value appeared in the search results.  
Dependent claims 2-15, 17-23, & 25-30, being definite, further limiting, and fully enabled by the specification are also allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395. The examiner can normally be reached 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                                        January 7, 2022